                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION



CHRISTOPHER T. MANGUM,                     )
individually and d/b/a Wrightsville Beach )
Jet Ski Rentals, WRIGHTSVILLE BEACH )
JET SKI RENTALS, INC., MITCHELL            )
CARSON SEITTER, individually and           )
d/b/a Carolina Coast Watersports, LLC      )
and CAROLINA COAST WATERSPORTS )
LLC,                                       )
                       Plaintiffs,         )
                                           )
v.                                         )       JUDGMENT
                                           )
                                           )       No. 7:19-CV-29-FL
TOWN OF WRIGHTSVILLE BEACH                 )
a North Carolina Corporation and Body      )
Politic, TIMOTHY OWENS,                    )
individually & in his official capacity as )
Town Manager, and JOHN WESSELL,            )
individually & in his official capacity as )
Town Attorney,                             )
                        Defendant.         )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motions to dismiss, plaintiffs’ motion for summary judgment,
defendants’ motion to extend case management order deadlines, defendants’ motion for
sanctions, plaintiffs’ motion for reconsideration and plaintiff Mangum’s motion to amend
complaint.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s orders
entered November 20, 2019 and August 24, 2020, and for the reasons set forth more specifically
therein, defendants’ motions to dismiss is GRANTED. Plaintiff’s ADA claims are DISMISSED
WITH PREJUDICE. The court dismisses plaintiffs’ claims pursuant to res judicata WITH
PREJUDICE and dismisses plaintiffs’ claims on jurisdictional grounds WITHOUT
PREJUDICE. The court DENIES AS MOOT plaintiffs’ motion for partial summary judgment
and defendants’ motion to extend case management order deadlines.




          Case 7:19-cv-00029-FL Document 46 Filed 08/24/20 Page 1 of 2
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that defendants’ Wessell and
Town’s motion for sanctions is DENIED, plaintiffs’ motion for reconsideration is DENIED and
plaintiff Mangum’s motion to amend complaint is DENIED.

This Judgment Filed and Entered on August 24, 2020, and Copies To:
Christopher T. Mangum (via CM/ECF Notice of Electronic Filing)
Gregory A. Buscemi (via CM/ECF Notice of Electronic Filing)
M. Carson Seitter d/b/a Carolina Coast Watersports, LLC (via US mail) 7752 Wood Hall Drive,
Wilmington, NC 28411
Brian E. Edes (via CM/ECF Notice of Electronic Filing)
Elizabeth C. King / Melody Jewell Jolly (via CM/ECF Notice of Electronic Filing)

August 24, 2020                    PETER A. MOORE, JR., CLERK

                                     /s/ Sandra K. Collins
                                   (By) Sandra K. Collins, Deputy Clerk




          Case 7:19-cv-00029-FL Document 46 Filed 08/24/20 Page 2 of 2
